Citation Nr: 1130430	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from March 1952 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue on appeal was remanded by the Board in November 2010 for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

In its previous remand, the Board specifically noted that with respect to the Veteran's assertion that his current lumbar diagnosis of degenerative joint and disc disease of the lumbar spine developed as secondary to his right knee/leg disability, he was competent to state that he had experienced back pain as a result of favoring his right knee/leg when walking.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board specified that in the event a right knee/leg disorder was found to be related to active service but a back disorder was not, an examiner was to additionally determine whether any current back disorder was caused or aggravated by the right knee/leg disorder.  38 C.F.R. §§ 3.310(a) and (b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In this regard, however, while the record reflects that the RO determined that service connection for osteoarthritis of the right knee was warranted based on the opinion of a VA examiner in December 2010, it does not reflect that the examiner sufficiently considered whether entitlement to service connection for a back disorder was warranted as secondary to the Veteran's right knee osteoarthritis.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran can be provided with another examination before a new examiner and an opinion as to whether any current back disorder was caused or aggravated by his recently service-connected right knee disorder.  Id.  In view of the December 2010 VA examiner's inability to provide an opinion as to whether the Veteran's current back disability was directly related to the injury in service in August or September 1952 without resort to mere speculation, following the examination, the new examiner should also be requested to address entitlement to service connection on a direct basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination before a new examiner to determine the etiology of any disorders of the back.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disorders of the back, to include degenerative disc and joint disease, are related to the Veteran's injury in service in 1952.

In the event that the examiner concludes that all current back disability is not directly related to service, the examiner should additionally determine whether it is at least as likely as not that any current back disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected osteoarthritis of the right knee.

In providing these opinions, the examiner should acknowledge the Veteran's claim of a continuity of symptoms in the back since the 1952 injury, and alternative assertion that a back disorder was caused or aggravated by his need to favor his service-connected right knee when walking.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Read the medical opinion(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and give the Veteran and his representative an appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

